Citation Nr: 0501819	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-14 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for post concussion syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board must address the Veteran's Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
provides that VA shall make reasonable efforts to notify 
claimants of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159.

A review of the claims file reveals that the veteran has not 
been provided adequate notice as to the evidence necessary to 
substantiate his claim nor was he provided with the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased evaluation for his post 
concussion syndrome.  Therefore, it is apparent that the 
Board must remand this case to ensure that the veteran is 
properly notified of the VCAA and other applicable laws and 
regulations pertinent to his claim and to determine whether 
all evidence needed to consider the claim has been obtained.  

Also, in April 2004 the veteran filed a notice of 
disagreement with the January 2004 rating decision that 
denied service connection for depression secondary to his 
service-connected post concussion syndrome.  Therefore, the 
Board finds that the veteran has filed a timely notice of 
disagreement to this issue and under Manlincon v. West, 12 
Vet. App. 238 (1999), a remand is required.

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of the 
evidence which is necessary to 
substantiate the claim on appeal and 
whether VA or the veteran is expected to 
obtain any such evidence.  The veteran 
should also be provided with all 
appropriate laws and regulations 
pertinent to the issue of increased 
evaluation for post concussion syndrome.
 
2.  The veteran and his representative 
should be provided with an SOC on the 
issue of entitlement to service 
connection for depression secondary to 
the post concussion syndrome in 
accordance with Manlincon.  The veteran 
and his representative should be informed 
of the laws and regulations pertinent to 
the issue, and should also be apprised of 
all appellate rights and responsibilities 
regarding the perfection of an appeal on 
the issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



